 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MAIA T. PEREZ (MABN 672328)
   Assistant United States Attorney
 5        150 Almaden Blvd., Suite 900
          San Jose, California 95113
 6        Telephone: (408) 535-5061
          Facsimile: (408) 535-5066
 7        Email: maia.perez@usdoj.gov

 8
     Attorneys for United States of America
 9

10                                    UNITED STATES DISTRICT COURT

11                                  NORTHERN DISTRICT OF CALIFORNIA

12                                             SAN JOSE DIVISION

13
     UNITED STATES OF AMERICA,                         ) CASE NO. 21-MJ-70317-MAG
14                                                     )
             Plaintiff,                                )  STIPULATION AND ORDER CONTINUING
15                                                     )  STATUS HEARING AND EXCLUDING TIME
        v.                                             )  FROM THE SPEEDY TRIAL ACT
16                                                     )  CALCULATION
     JEFFREY PRICE,                                    )
17                                                     )
             Defendant.                                )
18                                                     )

19
                                           JOINT STIPULATION
20
             Defendant Jeffrey Price, represented by his attorney, Severa Keith, and the government,
21
     represented by Maia Perez, stipulate and agree, pending approval of the Court, that the status hearing in
22
     this matter may be continued from June 3, 2021 at 1:00 p.m. to July 28, 2021 at 1:00 p.m.
23
             The reason for the continuance is that the government recently produced additional discovery
24
     materials and time is needed for the defense to review the discovery and effectively prepare for the
25
     hearing. For this reason, the parties agree that (1) there is good cause to continue the status hearing to
26
     July 28, 2021 at 1:00 p.m. pursuant to Federal Rule of Criminal Procedure 5.1(d) and for extending and
27
     the 30-day time period for an indictment under the Speedy Trial Act; and (2) time be excluded under the
28

     STIPULATION AND ORDER CONTINUING STATUS HEARING AND EXCLUDING TIME
     21-MJ-70317-MAG
                                               1
 1 Speedy Trial Act between June 3, 2021 and July 28, 2021, for effective preparation by counsel and in

 2 the interest of justice.

 3          IT IS SO STIPULATED.

 4

 5                                                     Respectfully submitted,

 6                                                     STEPHANIE M. HINDS
                                                       Acting United States Attorney
 7

 8
     Dated: June 3, 2021                                      /s/
 9                                                     MAIA T. PEREZ
                                                       Assistant United States Attorney
10

11

12
     Dated: June 3, 2021                                     /s/
13                                                     SEVERA KEITH
                                                       Counsel for Jeffrey Price
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND ORDER CONTINUING STATUS HEARING AND EXCLUDING TIME
     21-MJ-70317-MAG
                                               2
 1                                                   ORDER

 2          Upon the stipulation of the parties, IT IS ORDERED that defendant Jeffrey Price’s June 3, 2021

 3 status hearing be continued to July 28, 2021 at 1:00 p.m.

 4          The Court further finds that failing to exclude the time between June 3, 2021 and July 28, 2021,

 5 would unreasonably deny counsel the reasonable time necessary for effective preparation, taking into

 6 account the exercise of due diligence. See 18 U.S.C. §§ 3161(h)(7)(A), (h)(7)(B)(iv). The Court further

 7 finds that the ends of justice served by excluding the time between June 3, 2021 and July 28, 2021,

 8 outweigh the interests of the public and the defendant in a speedy trial. 18 U.S.C. §§ 3161(h)(7)(A),

 9 (h)(7)(B)(iv).

10          With the consent of the defendant, and taking into account the public interest in the prompt

11 disposition of criminal cases, the court sets the status hearing to July 28, 2021 at 1:00 p.m. and — based

12 on the parties’ showing of good cause — finds good cause for extending the time limits for a

13 preliminary hearing under Federal Rule of Criminal Procedure 5.1 and for extending the 30-day time

14 period for an indictment under the Speedy Trial Act (based on the exclusions set forth above). See Fed.

15 R. Crim. P. 5.1; 18 U.S.C. § 3161(b).                            S DISTRICT
                                                                 ATE           C
                                                                T
16          IT IS SO ORDERED.
                                                                                   O
                                                            S




                                                                                    U
                                                           ED




                                                                                     RT

                                                                             ERED
                                                       UNIT




17                                                                     O ORD
                                                                IT IS S
                                                                                           R NIA



18                                                                                    u
                                                                            a M. Ry
                                                       NO




     DATED: _________________
              June 3, 2021                                             onn
                                                          ____________________________________
                                                               Judge D
                                                                                          FO




19
                                                        RT




                                                                                      LI




                                                          HON.
                                                            E R DONNA RYU C
                                                            H




                                                                                    A




20                                                        UnitedN States Magistrate
                                                                  D         OF      Judge
                                                                      IS T RIC T
21

22

23

24

25

26

27

28

     STIPULATION AND ORDER CONTINUING STATUS HEARING AND EXCLUDING TIME
     21-MJ-70317-MAG
                                               3
